Title: To George Washington from Major Alexander Clough, 28 August 1778
From: Clough, Alexander
To: Washington, George


          
            Sr
            Hackensack [N.J.] August 28—8 OClock [1778]
          
          I have recd inteligance that Yesterday betwixt two and three in the afternoon a signell
            Gun was fire’d at New york upon which a hunderd and forty sail of transports fell down
            to the hook (this is certain thayr  numbers where told by severl
            persons on bergan shore) where thay are bound I am not able to lern—the day before Brass
            cannon was sent on board transports in the north river likewise forage the person who
            gives me this acct saw it.
          the Jew I sent to your exellency on suspesion of being a spy returnd to new york
            yesterday was senit [sennight] he was seen by a person who is well acquainted with him
            he boasts that he has been from camp to philedelphia undiscoverd. I am your Exellencys
            Most Obt Hbl. Ser.
          
            A. Clough
          
        